DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/284852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The examiner was unable to find support in this document for the broadest claim recited in the instant application.  The examiner is considering the effective filing date of the instant application to be the actual filing date: 4/2/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 1, 2, 6, and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johanek (US 2018/0369593, hereinafter “Johanek”).
In regards to claim 1, Johanek discloses a method comprising generating an electrical signal within a housing having a lead with an electrode extending therefrom (Fig. 1); implanting the electrode at or near the spinal nerve (Fig. 1, pars. 0046 and 0049); emitting the electrical signal via the lead towards a spinal nerve; and wherein the electrical signal has a frequency of about 750 to about 1,250 Hz (par. 0084, “equal to about 1000 Hz”).
In regards to claim 2, the signal has a pulse width of about 20-1,000 microseconds (par. 0060; “0.1 ms to about 1 ms”).
In regards to claim 6, the signal has a frequency of about 1,000 Hz (par. 0084).
In regards to claims 8-10, the lead and housing are implanted in the patient near a spinal nerve (Fig. 1, pars. 0046 and 0049) to treat pain in the patient (par. 0039).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Johanek.  Johanek discloses providing a signal with a pulse width in the range of 100 microseconds to 1,000 microseconds (par. 0060), but does not expressly disclose the range of 50 microseconds to about 500 microseconds.  However, due to the fairly narrow range provided by Johanek and the substantial overlap with the claimed range, the examiner is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to modify Johanek by providing a pulse width of about 50 microseconds to about 500 microseconds to provide the predictable results of fitting the stimulation to a particular patient’s pain relief needs.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johanek.  Johanek discloses the essential features of the claimed invention, but does not expressly disclose the 200 microsecond pulse width.  However, Johanek expressly recognizes that pulse width is a “results effective variable” that is to be adjusted to fit a particular patient’s pain relief needs (pars. 0062, Fig. 9, pars. 0111-0114); and it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to modify Johanek by providing a pulse width of about 200 microseconds to provide the predictable results of fitting the stimulation to a particular patient’s pain relief needs.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johanek in view of Fayram et al. (US 2018/0085593, hereinafter “Fayram”). Johanek discloses the essential features of the claimed invention including a voltage-controlled electrical signal that is modified to fit a particular patient’s needs (pars. 0111-0113), but does not expressly disclose that the voltage falls within the range of 1-6 volts.  However, Fayram teaches a spinal stimulator (par. 0332) that stimulates with a voltage of 1-6 volts (par. 0752) to provide the predictable results of effectively treating a patient for a variety of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In the event that priority is established, the claims are also alternatively and additionally rejected as follows:

Claims 1-3, 5, 6, and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (US 2006/0095088, hereinafter “De Ridder”), or in the alternative over De Ridder and Gaunt (US 2006/0184211, hereinafter “Gaunt”).
In regards to claims 1 and 6, De Ridder discloses generating an electrical signal within a housing having a lead with an electrode extending therefrom (Figs. 1A and 1B); implanting the electrode at or near the spinal nerve (par. 0008, 0067, and 0068); positioning the lead near, or in operational proximity to, a spinal nerve within the patient (par. 0096); emitting the electrical signal via the lead towards the spinal nerve (pars. 0147-0148); and wherein the signal has a frequency of about 750 Hz to about 1250 Hz (pars. 0034 and 0141).  The examiner’s position is that disclosing the endpoint for effective stimulation at 1000 Hz, De Ridder discloses values falling within the claimed range of possible frequencies with “sufficient specificity” to be anticipatory (including 1000 Hz).  See MPEP 2131.03.  Alternatively and additionally, Gaunt teaches the specific frequency of 1000 Hz (pars. 0094-0096) to provide the predictable results of blocking nerve activity to, for example block pain in the spinal cord 
In regards to claims 2 and 3, De Ridder discloses a pulse width of 500 microseconds (par. 0141, “0.5 milliseconds”).  The examiner’s position is that disclosing the endpoint for effective stimulation at 500 microseconds, De Ridder discloses values falling within the claimed range of possible pulse widths with “sufficient specificity” to be anticipatory (including 500 microseconds).  See MPEP 2131.03.  Alternatively and additionally, Gaunt teaches the specific pulse width of about 50-500 microseconds (par. 0096) to provide the predictable results of blocking nerve activity to, for example block pain in the spinal cord (par. 0080).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a pulse width of about 50-500 microseconds to the device of De Ridder to provide the predictable results of a pulse width known to be effective in the treatment of pain in the spinal cord.
In regards to claim 5, De Ridder discloses a voltage of 1-10 volts (par. 0080).  The examiner’s position is that disclosing the endpoint for effective stimulation at 1 volt with the range of 1-6 volts overlapping, De Ridder discloses values falling within the claimed range of possible pulse widths with “sufficient specificity” to be anticipatory.  See MPEP 2131.03.  Alternatively and additionally, De Ridder recognized that this parameter is a results-effective variable and it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify De Ridder by providing these stimulation parameters.


.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder in view of Gaunt.  De Ridder discloses the essential features of the claimed invention but does not expressly disclose a pulse width of 200 microseconds.  However, De Ridder recognized that this parameter is a results-effective variable (par. 0080) and it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gaunt by providing these stimulation parameters.

Response to Arguments
	Applicant argued that the priority document 11/591340 is incorporated by reference and quoted a passage from this document that mentions a stimulation frequency of 750 Hz to 1250 Hz.  The examiner agrees that this text is incorporated by reference, but this passage does not provide written description support for at least the broadest claim in the application.  The passage recites “[t]he method may include: implanting one or more electrodes to the selected regions of the vagus nerve; and applying one or more electrical stimulation signals…” in an overall disclosure drawn to treating bronchial constriction.  Nothing in this passage shows possession of the now-claimed stimulation to a spinal nerve (the vagus nerve quoted above is a cranial nerve), nor the pulse width range of claim 2, nor that the signal is suitable for treating pain as recited in claims 9 and 10.  The examiner’s understanding is that an incorporation by reference must show “possession” of the invention now claimed and does not merely serve as a “grab bag” from which text snippets can be combined to create a claim that avoids the prior Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); In re Scheiber, 587 F.2d 59, 199 USPQ 782 (CCPA 1978).
	In regards to the prior art rejections, the examiner respectfully maintains the rejections in view of Johanek due to the priority issue above.  In regards to the rejections in view of Gaunt the arguments are rendered moot in light of the new grounds of rejection, necessitated by amendment.  In regards to the rejections in view of De Ridder, Applicant argued that De Ridder discloses two frequencies: a frequency between spikes in a burst and a frequency between bursts.  Applicant then concludes that the frequency between spikes is not “a frequency,” as claimed.  The examiner respectfully maintains that “a frequency” fairly reads on either the inter-spike frequency or the inter-burst frequency because both are frequencies that characterize the signal.  There does not appear to be any “special definition” or any other basis to exclude an inter-spike frequency as fairly reading on “a frequency.”  Applicant’s arguments drawn to the problems with providing bursts at 750-1250 Hz appear reasonable, but the rejection in no way relies on such a modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alataris et al. (US 2010/0274314) is an additional teaching of high-frequency spinal stimulation.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792